Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication and claim amendment filed on 05/16//2022; Claims 1, 3, 4, 5, 6, 8, 10-14, 16-20 have been amended; Claims 1-20 have been examined and are pending. 
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mrs. HARTMAN, JODI (Reg. No.: 55251) has agreed and authorized the Examiner to amend claims 1, 8, and 14; Claims 2, 5, 9, 12, 15, and 18 were canceled.
Examiner note: The paragraph 0094 of the original specification defined the phrase “computer-readable storage medium” and variation thereof, does not include waves, signals, and/or other transitory and/or intangible communication media, per se.
Examiner’s Amendments
Claims
Replacing claims 1-20 as following:

	1. (Currently Amended) A website verification system comprising:
		a processor; and
		a memory having computer-executable instructions stored thereon that, when executed by the processor, cause the processor to perform operations comprising
		receiving, from a web server that hosts a website, a request to register the website,
		registering the website for a website verification service,
		receiving, from [[a]] the web server that hosts [[a]] the website, a query for a set of website authentication credentials to be used to verify that the website is trustworthy, wherein the web server provides the query for the set of website authentication credentials to the website verification system in response to the web server receiving a request for the website from a web browser device associated with a user,
		generating the set of website authentication credentials, wherein the set of website authentication credentials comprises a code and an image,
		providing the set of website authentication credentials to the web server, wherein the web server provides the set of website authentication credentials to the web browser device for presentation to the user via a web browser application executing on the web browser device, and
		providing the set of website authentication credentials to a verifier device associated with the user, wherein the verifier device presents the set of website authentication credentials to the user via a verifier application executing on the verifier device, and wherein at least a portion of the set of website authentication credentials presented to the user via the verifier application of the verifier device and at least a portion of the set of website authentication credentials presented to the user via the web browser application of the web browser device are used to verify that the website is trustworthy.
2. (Canceled) 

3. (Currently Amended) The website verification system of claim 1, wherein the set of website authentication credentials further comprises a sound. 

4. (Currently Amended) The website verification system of claim 1, 

5. (Canceled) 

6. (Currently Amended) The website verification system of claim 1, 

7. (Original) The website verification system of claim 1, wherein generating the set of website authentication credentials comprises randomly generating the set of website authentication credentials.
8. (Currently Amended) A computer-readable storage medium having computer-executable instructions stored thereon that, when executed by a processor of a website verification system, cause the website verification system to perform operations comprising:
	receiving, from a web server that hosts a website, a request to register the website,
	registering the website for a website verification service,
	receiving, from [[a]] the web server that hosts [[a]] the website, a query for a set of website authentication credentials to be used to verify that the website is trustworthy, wherein the web server provides the query for the set of website authentication credentials to the website verification system in response to the web server receiving a request for the website from a web browser device associated with a user;
	generating the set of website authentication credentials, wherein the set of website authentication credentials comprises a code and an image;
	providing the set of website authentication credentials to the web server, wherein the web server provides the set of website authentication credentials to the web browser device for presentation to the user via a web browser application executing on the web browser device; and
	providing the set of website authentication credentials to a verifier device associated with the user, wherein the verifier device presents the set of website authentication credentials to the user via a verifier application executing on the verifier device, and wherein at least a portion of the set of website authentication credentials presented to the user via the verifier application of the verifier device and at least a portion of the set of website authentication credentials presented to the user via the web browser application of the web browser device are used to verify that the website is trustworthy.
9. (Canceled) 

10. (Currently Amended) The computer-readable storage medium of claim 8, wherein the set of website authentication credentials further comprises a sound. 

11. (Currently Amended) The computer-readable storage medium of claim 8, 

12. (Canceled) 

13. (Currently Amended) The computer-readable storage medium claim 8, 

14. (Currently Amended) A method comprising:
	receiving, by a website verification system comprising a processor, from a web server that hosts a website, a request to register the website;
	registering, by the website verification system, the website for a website verification service;
	receiving, by [[a]] the website verification system, the web server that hosts [[a]] the website, a query for a set of website authentication credentials to be used to verify that the website is trustworthy, wherein the web server provides the query for the set of website authentication credentials to the website verification system in response to the web server receiving a request for the website from a web browser device associated with a user;
	generating, by the website verification system, the set of website authentication credentials, wherein the set of website authentication credentials comprises a code and an image;
	providing, by the website verification system, the set of website authentication credentials to the web server, wherein the web server provides of the set of website authentication credentials to the web browser device for presentation to the user via a web browser application executing on the web browser device; and
	providing, by the website verification system, the set of website authentication credentials to a verifier device associated with the user, wherein the verifier device presents the set of website authentication credentials to the user via a verifier application executing on the verifier device, and wherein at least a portion of the set of website authentication credentials presented to the user via the verifier device and at least a portion of the set of website authentication credentials presented to the user via the web browser application are used to verify that the website is trustworthy.

15. (Canceled) 
16. (Currently Amended) The method of claim 14, wherein the set of website authentication credentials further comprises a sound. 

17. (Currently Amended) The method of claim 14, 

18. (Canceled) 

19. (Currently Amended) The method of claim 14, 

20. (Previously Presented) The method of claim 14, wherein generating, by the website verification system, the set of website authentication credentials comprises randomly generating the set of website authentication credentials.


Examiner's Statement of reason for Allowance
Claims 1, 3, 4, 6, 7-8, 10-11, 13-14, 16-17, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is directed a computing system/ method/ the computer-readable storage medium directed to various aspect of involves a system can receive, from a web server that hosts a website, a query for a set of authentication credentials (“credentials”) to be used to verify that the website is trustworthy. The system can generate and provide the credentials to the web server. The web server can, in turn, provide the credentials to a web browser device for presentation to a user via a web browser application executing on the web browser device. The system also can provide the credentials to a verifier device. The verifier device can present the credentials to the user via a verifier application executing on the verifier device. The user can compare the credentials presented via the web browser application to the credentials presented via the verifier application executing on the verifier device to determine whether the website can be trusted.
The closest prior arts are Miu et al. (“Miu,” US 2016/0127408, published May 5, 2016), Cohen et al. (“Cohen,” US 2012/0109941, published May 3, 2012), Chu et al. (“Chu,” US 2011/0197266, published Aug. 11, 2011), and Satyanarayana et al. (“Satyanarayana,” US 2017/0039612, published Feb. 9, 2017) are generally directed to various aspect of involves the processor receives a query for a set of website authentication credentials to be used to verify that a website is trustworthy from a web server that hosts the website, and generates the set of website authentication credentials. The processor provides the set of website authentication credentials to the web server. The web server provides the set of website authentication credentials to a web browser device for presentation to a user through a web browser application executing on the web browser device. The processor provides the set of website authentication credentials to a verifier device. The verifier device presents the set of website authentication credentials to the user through a verifier application executing on the verifier device.
However, none of Miu, Cohen, Chu, and Satyanarayana teaches or suggests, alone or in combination, the particular combination of steps or elements recited in the independent claims 1, 8, and 14.  For examples, it failed to teach “receiving, from a web server that hosts a website, a request to register the website, registering the website for a website verification service, wherein the web server provides the query for the set of website authentication credentials to the website verification system in response to the web server receiving a request for the website from a web browser device associated with a user, generating the set of website authentication credentials, wherein the set of website authentication credentials comprises a code and an image,” and “providing the set of website authentication credentials to a verifier device associated with the user, wherein the verifier device presents the set of website authentication credentials to the user via a verifier application executing on the verifier device, and wherein at least a portion of the set of website authentication credentials presented to the user via the verifier application of the verifier device and at least a portion of the set of website authentication credentials presented to the user via the web browser application of the web browser device are used to verify that the website is trustworthy.”
This feature in light of other features, when considered as a whole, in the independent claims 1, 8, and 14 are allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANH LE whose telephone number is (571)270-1380.  The examiner can normally be reached on Monday-Friday: 6:00 AM-3:30 PM, other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Canh Le/
Examiner, Art Unit 2439
September 1st, 2022


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439